 

Exhibit 10.3(2)

 

AMENDMENT NUMBER TWO

TO THE

UPS SAVINGS PLAN

EFFECTIVE AS OF JANUARY 1, 1998

 

WHEREAS, The United Parcel Service (the “Company”) maintains the UPS Savings
Plan (the “Plan”) as amended and restated effective January 1, 1998; and

 

WHEREAS, the Board reserved the right in Section 14.1 of the Plan to amend,
modify or change the Plan from time to time; and

 

WHEREAS, it is desired to further amend the Plan to (1) add Code § 401(a)(9)
model amendment provisions in Appendix 9.4, (2) permit Plan Trustees to
establish a charge for distributions from the Plan and (3) cease loan rollovers
into the Plan; and

 

WHEREAS, except as otherwise provided, this Amendment Number Two shall be
effective as of the dates set forth below; and

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 

1. Section 3.6(e), related to rollovers from qualified plans or Conduit IRA’s,
is amended, effective January 1, 2004, to read as follows:

 

(e) After-tax employee contributions and loans distributed from a qualified
retirement plan, annuity contract or IRA may not be contributed to the Plan
under this Section 3.6.

 

2. Section 9.4, Required Beginning Date, is amended, effective January 1, 2003,
to add the following paragraph to the end of such Section.

 

Effective January 1, 2003, the Plan will apply the minimum distribution
requirements of Code § 401(a)(9) in accordance with Appendix 9.4 to the Plan and
the Code § 401(a)(9) Regulations that were published in the Federal Register on
April 17, 2002.

 

3. Article XII., EXPENSES, is amended, effective January 1, 2004, to read as
follows:

 

All reasonable and proper expenses of the Plan and the Trust Fund (within the
meaning of ERISA § 403(c)(l) and § 404(a)(l)(A)), including (1) the compensation
of each Investment Manager and the Trustee, (2) the expenses related to the
Plan’s administration and (3) any taxes that may be levied or assessed against
the Trustee on account of the Trust Fund will be paid from the Trust Fund,
unless the payment of the expense would constitute a “prohibited transaction”
within the meaning of ERISA § 406 or Code § 4975. Charges for processing
distributions, rollovers and loans will be allocated directly to the Account of
each Participant or Beneficiary who has requested a distribution,

 



--------------------------------------------------------------------------------

rollover or loan. The charges shall be established by the Committee from time to
time and may vary depending on the type of distribution, rollover or loan
requested by the Participant or Beneficiary. All other expenses shall be paid
from forfeitures or to the extent forfeitures are insufficient, shall be
allocated among all of the Accounts on a pro rata basis. The Employer Companies,
however, will have the right to pay all or any part of any expenses and to be
reimbursed from the Trust Fund for any expenses paid by them that are properly
payable from the Trust Fund. Any expenses that cannot be paid from the Trust
Fund will be paid by the Employer Companies.

 

4. The Plan is amended, effective January 1, 2003, to insert the following
Appendix 9.4 at the end of the Plan:

 

APPENDIX 9.4

 

MINIMUM DISTRIBUTION REQUIREMENTS.

 

Section 1. General Rules.

 

1.1. Effective Date. The provisions of this Appendix 9.4 will apply for purposes
of determining required minimum distributions for calendar years beginning with
the 2003 calendar year.

 

1.2. Precedence. The requirements of this article will take precedence over any
inconsistent provisions of the Plan. However, the only benefit payment options
available from the Plan are contained in Section 9.5 of the Plan. This Appendix
9.4 does not provide any benefit payment option that is not provided in such
Section.

 

1.3. Requirements of Treasury Regulations Incorporated. All distributions
required under this Appendix 9.4 will be determined and made in accordance with
the Code § 401(a)(9) Treasury Regulations.

 

Section 2. Time and Manner of Distribution.

 

2.1. Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s required beginning date.

 

2.2. Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

 

(a) If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, then distributions to the surviving spouse will begin by December
31 of the calendar year immediately following the calendar year in which the
Participant died, or December 31 of the

 

- 2 -



--------------------------------------------------------------------------------

calendar year in which the Participant would have attained age 70½, if later.

 

(b) If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, then distributions to the designated Beneficiary will be
completed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death.

 

(c) If there is no designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

 

(d) If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this section 2.2, other than
section 2.2(a), wilt apply as if the surviving spouse were the Participant.

 

For purposes of this section 2.2 and section 4, unless section 2.2(d) applies,
distributions are considered to begin on the Participant’s required beginning
date. If section 2.2(d) applies, distributions are considered to begin on the
date distributions are required to begin to the surviving spouse under section
2.2(a). If distributions under an annuity purchased from an insurance company
irrevocably commence to the participant before the participant’s required
beginning date (or to the participant’s surviving spouse before the date
distributions are required to begin to the surviving spouse under section
2.2(a)), the date distributions are considered to begin is the date
distributions actually commence.

 

2.3. Forms of Distribution. Unless the Participant’s interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the required beginning date, as of the first distribution calendar
year all benefit payments from the Plan will be made in accordance with sections
3 and 4 of this Appendix. If the Participant’s interest is distributed in a
benefit payment option other than a single sum, such payments will be made in
accordance with the requirements of Code § 401 (a)(9) and the Treasury
Regulations thereunder.

 

Section 3. Required Minimum Distributions During Participant’s Lifetime.

 

3.1. Amount of Required Minimum Distribution For Each Distribution Calendar
Year. During the Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:

 

(a) the quotient obtained by dividing the Participant’s Account balance by the
distribution period in the Uniform Lifetime Table set forth in Treasury
Regulation 1.401 (a)(9)-9, using the Participant’s age as of the Participant’s
birthday in the distribution calendar year; or

 

- 3 -



--------------------------------------------------------------------------------

(b) if the Participant’s sole designated Beneficiary for the distribution
calendar year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s Account balance by the number in the Joint and Last Survivor Table
set forth in Treasury Regulation 1.401(a)(9)-9, using the Participant’s and
spouse’s attained ages as of the Participant’s and spouse’s birthdays in the
distribution calendar year.

 

3.2. Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this Section 3 beginning with the first distribution calendar year and up to and
including the distribution calendar year that includes the Participant’s date of
death.

 

Section 4. Required Minimum Distributions After Participant’s Death.

 

4.1. Death On or After Date Distributions Begin.

 

(a) Participant Survived by Designated Beneficiary. If the Participant dies on
or after the date distributions begin and there is a designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated Beneficiary, determined as follows:

 

(1) The Participant’s remaining life expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

 

(2) If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
distribution calendar years after the year of the surviving spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.

 

(3) If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, the designated Beneficiary’s remaining life expectancy
is calculated using the age of the designated Beneficiary in the year following
the year of the Participant’s death, reduced by one for each subsequent year.

 

- 4 -



--------------------------------------------------------------------------------

(b) No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

 

4.2. Death Before Date Distributions Begin.

 

(a) Participant Survived by Designated Beneficiary. If the Participant dies
before the date distributions begin and there is a designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account balance by the remaining life expectancy of the
Participant’s designated Beneficiary, determined as provided in section 4.1.

 

(b) No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

 

(c) Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the Participant dies before the date distributions begin,
the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under section 2.2(a), this section 4.2 will apply
as if the surviving spouse were the Participant.

 

Section 5. Definitions. The following terms have the following meanings for
purposes of this Appendix 9.4.

 

5.1. Designated Beneficiary. The individual who is designated as the Beneficiary
under Section 9.6 of the Plan and is the designated Beneficiary under Code §
401(a)(9) and Treasury Regulation 1.401(a)(9)-4, Q&A-1.

 

5.2. Distribution Calendar Year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant’s required beginning
date. For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under

 

- 5 -



--------------------------------------------------------------------------------

section 2.2 of this Appendix. The required minimum distribution for the
Participant’s first distribution calendar year will be made on or before the
Participant’s required beginning date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant’s required beginning
date occurs, will be made on or before December 31 of that distribution calendar
year.

 

5.3. Life Expectancy. Life expectancy as computed by use of the Single Life
Table in Treasury Regulation 1.401(a)(9)-9.

 

5.4. Participant’s Account Balance. The Account balance as of the last valuation
date in the calendar year immediately preceding the distribution calendar year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the Account balance as of dates in the
valuation calendar year after the valuation date and decreased by distributions
made in the valuation calendar year after the valuation date. The Account
balance for the valuation calendar year includes any amounts rolled over or
transferred to the Plan either in the valuation calendar year or in the
distribution calendar year if distributed or transferred in the valuation
calendar year.

 

5.5 Required Beginning Date. The date specified in § 9.4 of the Plan.

 

IN WITNESS WHEREOF, the undersigned certify that United Parcel Service of
America, Inc., based upon action by its Board of Directors on December 23, 2003,
has caused this Amendment Number Two to be adopted.

 

ATTEST:       UNITED PARCEL SERVICE OF AMERICA, INC. /s/    JOSEPH R.
MODEROW             /s/    MICAHEL L. ESKEW        

Joseph R. Moderow

Secretary

     

Michael L. Eskew

Chairman

 

- 6 -